Citation Nr: 0213546	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  00-16 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUE

The propriety of an initial evaluation of 70 percent for 
post-traumatic stress disorder (PTSD).  

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from May 1983 to April 1986 
and from November 1986 to November 1993.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 1999 rating decision that 
granted service connection for PTSD and assigned a 50 percent 
ration for this disability, effective May 30, 1997.  In a 
rating decision of June 2000 the RO increased the rating for 
PTSD to 70 percent, effective May 30, 1997.  

In October 2000 the veteran appeared and gave testimony at a 
hearing before a hearing officer at the RO.  A transcript of 
this hearing is of record.  In January 2002, the veteran 
again gave testimony at an RO hearing before the undersigned 
Board member.  A transcript of this hearing is also of 
record.  

In the rating action of October 1999, the RO also denied the 
veteran's application to reopen his claims for service 
connection based on new and material evidence for undiagnosed 
illnesses manifested by headaches and dizziness, digestive 
problems, aching joints, and twitching legs and shaking 
hands.  On a VA Form 9 received in July 2000, the veteran 
indicated that he wished to appeal the denials of these 
benefits.  The Board construes this to be a Notice of 
Disagreement as to the denial of his application to reopen 
these claims based on new and material evidence.  No 
statement of the case has been issued in regard to these 
claims.  The filing of a Notice of Disagreement puts a claim 
in appellate status and a statement of the case in regard to 
the issues of whether new and material evidence has been 
submitted to reopen claims for service connection for 
undiagnosed illnesses manifested by headaches and dizziness, 
digestive problems, aching joints, and twitching legs and 
shaking hands must be issued to the veteran.  Since that is 
the case the remand action set forth below is necessary.  See 
Manlicon v. West 12 Vet. App. 238 (1999). 


FINDING OF FACT

On and after May 30, 1997, the veteran's service connected 
PTSD precluded gainful employment.



CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD on and after 
May 30, 1997, have been met.  38 U.S.C.A. § 1155 (West 19991 
& Supp. 1999); 38 C.F.R.§§ 4.7, 4.130, Diagnostic Code 9434 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), was signed into 
law.  This provision was codified at 38 U.S.C.A. § 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.  

                                                         I.  
Factual Basis 

On VA psychiatric examination in September 1997 the veteran 
gave a history of involvement in the Persian Gulf War with 
subsequent fatigue, difficulty concentrating and memory 
difficulty.  He also had problems sleeping, but denied 
intrusive thoughts.  Irritability, a short temper, feelings 
of hopelessness, discouragement, and suicidal ideation were 
also reported.  The veteran said these symptoms had gotten 
worse over the previous year to the point where he had quit 
his job as a correction officer at a penitentiary.  It was 
said that he had difficulty working with inmates, coworkers, 
and managers.  He had been taking medication with some 
relief.  After evaluation, the diagnosis on Axis I was major 
depression, severe, in partial remission.  

During VA treatment in January 1999, it was noted that the 
veteran was having problems with challenging authority 
figures and teachers.  He was described as argumentative and 
socially isolated.  It was said that he lived alone with a 
dog.  Visual hallucinations were also noted.  The diagnoses 
on Axis I were PTSD and recurrent major depression.  A GAF 
score of 41 was reported.  Following treatment for 
psychiatric symptoms in May 1999, the GAF score was again 
reported to be 41.  

Of record are various documents regarding the veteran's 
termination from employment as a counselor because of 
difficulties accepting direction and difficulties interacting 
with co-workers.  

Of record is a counseling report from a Vet Center, received 
in February 2000.  It was indicated that the veteran had held 
nine different jobs since his discharge from service and that 
he had been terminated from his previous two positions.  He 
was pursuing higher education. But it was said that his PTSD 
impairments had disrupted his ability to work and study.  He 
had troubled interpersonal relationships to the point where 
he had no friends and no contact with his family.  His GAF 
score was 45.  

During a VA psychiatric examination in April 2000 it was 
noted that the veteran had been unable to hold jobs, attend 
college, or stay in a therapy group because of his PTSD 
symptoms.  It was noted that he was extremely sensitive and 
his irritability and rage led to terminations from 
employment.  It was said that his anger had frightened co-
workers and he was viewed as emotionally unstable.  His 
educational activities were impaired by his inability to be 
in closed settings with other people and by his sensitivities 
in regard to authority.  It was also reported that he was 
recently married but had trouble relating to his wife and 
going to such social settings as the supermarket.  It was 
said that the veteran was very isolated socially.  It was 
noted that an attempt to reduce his psychiatric medication 
had resulted in a drastic exacerbation of symptoms.  After 
evaluation the diagnoses on Axis I were PTSD, persistent and 
severe, and major depression.  His GAF score was 40 and that 
was said to be his highest over the previous year.  

In an October 2000 statement the veteran's VA psychiatrist 
reported that the veteran had been under treatment for PTSD 
over the previous two years.  The veteran's symptoms were 
said to be severe and to interfere with the veteran's ability 
to work.  It was noted that attempts at rehabilitation had 
failed.  

During hearings at the RO conducted in October 2000 and 
January 2002 the veteran discussed his PTSD symptoms and 
their effect on his ability to work, study and relate to 
people.  

                                                  II.  Legal 
Analysis 

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Under the criteria for rating PTSD in effect since November 
7, 1996 a 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence): spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted where there 
is total occupational and social impairment, due to such 
symptoms as: gross impairment of thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

The Board notes that VA psychiatric examinations and clinical 
records in recent years, as well as documents regarding the 
veteran's behavior while employed have indicated that the 
veteran has chronic problems communicating and relating to 
his superiors and coworkers because of anger, problems with 
temper control and problems adjusting to authority figures.  
His symptomatology has been so severe as to frighten those 
working with him and has led to his termination from 
employment on at least two occasions.  Apparently, similar 
problems have hindered his attempts at furthering his 
education.  Also, his condition has resulted in an extreme 
degree of social isolation.  Recent VA evaluations of his 
psychiatric symptoms have resulted in Global Assessment of 
Functioning scores in the low 40s.  The Board notes that such 
scores are indicative of an inability to obtain and retain 
gainful employment.  It is also noted that inability to work 
is a prime consideration for a schedular 100 percent rating 
under the criteria for rating the veteran's PTSD.  In view of 
the above, the Board concludes that a 100 percent rating is 
warranted for the veteran's PTSD.  

Additionally, the Board notes that the United States Court of 
Appeals for Veterans Claims has recognized a distinction 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection, and a claim 
for an increased rating of a service connected condition.  
See Fenderson, supra.  In Fenderson, the Court held that the 
significance of this distinction was that at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged ratings".  Fenderson, supra.  Since the 
veteran expressed disagreement with the initial rating 
decision awarding service connection for his psychiatric 
disorder, the claim for an increased rating for this 
disability must be considered pursuant to the provisions of 
Fenderson.  In that regard, the Board has carefully reviewed 
the evidentiary record and finds that the 100 percent 
schedular rating for the veteran's psychiatric disability 
granted by the Board in this decision must be assigned 
effective May 30, 1997, the date of receipt of the veteran's 
original claim for service connection for a psychiatric 
disability.  


ORDER

Entitlement to a 100 percent schedular evaluation for PTSD, 
effective May 30, 1997, is granted subject to the laws and 
regulations governing the payment of monetary benefits.  


REMAND

As indicated above, a timely notice of disagreement was filed 
recently in regard to the denial by the RO of the veteran's 
application to reopen his claims for service connection based 
on new and material evidence for undiagnosed illnesses 
manifested by headaches and dizziness, digestive problems, 
aching joints, and twitching legs and shaking hands.  Since 
the RO has not provided the veteran with a statement of the 
case in regard to this issue it must be referred back to the 
RO for preparation of a statement of the case.  

To ensure full compliance with due process requirements, this 
matter is remanded to the RO for the following action.  


The RO should issue to the veteran a 
statement of the case in regard to the 
issue of whether new and material 
evidence has been submitted to reopen the 
veteran's claims for service connection 
for undiagnosed illnesses manifested by 
headaches and dizziness, digestive 
problems, aching joints, and twitching 
legs and shaking hands.  

Then, only if an appeal is perfected as to the above claims 
should the case be returned to the Board for further 
appellate consideration.  




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



